The Hon. David Sewall, judge; of the district court for the district of Maine, appearing to take his seat as a member from the town of York; on motion, it was ordered, that a time be assigned for considering the validity of Ms election, and that he be heard on the subject. The house having considered the subject, at the time assigned, it was made a question, whether *31Mr. Bewail, being a judge of the district court of the United States, has a right, by the constitution of this commonwealth, to a seat in this house? and being taken by yeas and nays, it was decided in the negative, 5 yeas and 111 nays. A precept was then ordered to the town of York for a -new election.1 [See the eighth article of the amendments to the constitution, which provides, that “ no person holding any office under the authority of the United States, (postmasters excepted) shall, at the same time, hold the office of governor, lieutenant-governor, or counsellor, or have a seat in the senate, or house of representatives of this commonwealth.”]

 11 J. H. 172, 175.